On Motion for Rehearing.
Appellee insists that Lee was a private individual as distinguished from a public official, and that articles 104 and 106, Penal Code, relate only to the latter class. Lee, however, was an officer of the court by virtue of his appointment as attorney ad litem, and the fees accruing to him by reason of his services as such officer become his fees of office, collectible as costs by the sheriff, and clearly encompassed by the provisions of articles 104 and 106.
The order of the criminal district court directing Sheriff Joe Turner, husband of appellee to turn over said fund to his successor in his office, and the order of the county commissioners directing the sheriff to pay the fund into the county treasury to be credited to the road and bridge fund, were unnecessary and futile gestures, since the statute expressly provided that the fund take that very course.
Those are public statutes, and appellee, as all persons are, was charged with notice of their provisions.
Appellee's motion for rehearing is overruled.